Judgment, Supreme Court, New York County (Albert Williams, J.), rendered March 31, 1989, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him to concurrent, indeterminate terms of imprisonment of IVi to AVz years, unanimously affirmed.
Testimony by the arresting officer that defendant was "hyper” and "drooling” at the time of his arrest did not circum*311vent the court’s Sandoval ruling barring the prosecutor from inquiring into defendant’s use of crack. A present sense impression does not fall under the strictures of a Sandoval ruling, nor did the terms in and of themselves violate the court’s subsequent refusal to allow inquiry into the defendant’s drug usage.
Further, if we were to find error, it would be considered harmless, based on the overwhelming evidence of guilt. Concur—Carro, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ.